ORDER

On October 2, 1991 the Board of Attorneys Professional Responsibility filed a report pursuant to SCR 21.10(1) recommending that the court grant the petition of Attorney Vernon Erbstoeszer for the revocation by consent of his license to practice law. Attorney Erb-stoeszer was licensed to practice law in Wisconsin in *4571934 and, prior to discontinuing practice, practiced in Milwaukee.
In his petition for license revocation, Attorney Erb-stoeszer admitted that he cannot successfully defend the allegations of professional misconduct made during the course of an investigation by the Board. That misconduct consisted of his neglect of a probate matter by failing to file inheritance and income tax returns, failure to appear before the court in response to two orders to show cause and failure to have the estate closed almost five years after it was opened. Further, he failed to turn over files, documents and assets of the estate to a successor personal representative and retained and converted to his own use at least $20,756 belonging to the estate.
IT IS ORDERED that the petition for license revocation by consent is granted and the license of Vernon Erbstoeszer to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that Vernon Erb-stoeszer comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court